Citation Nr: 0213321	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  95-25 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia



THE ISSUE

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The appellant had active military service from April 1974 to 
March 1976, and from November 1977 to November 1987.  The 
second period of service ended with an Under Honorable 
Conditions (general) discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) from adjudicative determinations by the Atlanta 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was last before the Board in July 1999, when 
it was remanded to the RO for the purpose of according the 
appellant a personal hearing before a traveling Member of the 
Board.  In February 2001, the appellant waived his right to 
this hearing, and the case was again returned to the Board.  
In May 2001, the Board again remanded the case to the RO for 
necessary evidentiary development.  The case was returned to 
the Board in March 2002.  Following additional case 
development by the Board pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)), the case is now ready for appellate 
review.  

The Board undertook some additional development in this case.  
Specifically, the case returned from the last remand with 
information that the character of the veteran's discharge had 
not been upgraded.  There was, however, no hard copy with 
that holding.  Development has resulted in a hard copy of 
that determination being added to the record.  In view of the 
fact that the information was already on file, further notice 
to the appellant or his representative is not needed.  The 
Board will then proceed to a consideration of the matter on 
the merits.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The appellant served on active military duty from April 
1974 to March 1976, and from November 1977 to November 1987.  

3.  The character of the appellant's service, as reported on 
his DD Form 214, was "under honorable conditions 
(general)."  This was not changed by a review panel.

4.  The narrative reason for separation, as reported on the 
appellant's DD Form 214, was "alcohol abuse, rehabilitation 
failure."  This was changed to "Alcohol Rehabilitation 
Failure."

5.  The evidence of record does not indicate that the 
appellant was discharged from service for the convenience of 
the Government, for a service-connected disability, for a 
medical condition preexisting service and determined not to 
be service-connected, or for hardship.  


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
criteria for entitlement to educational assistance under 
Chapter 30, Title 38, United States Code.  38 U.S.C.A. § 3011 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326); 38 C.F.R. § 21.7042 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has applied for basic educational assistance 
under the provisions of 38 U.S.C. Chapter 30 (Chapter 30), 
which provides an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  38 
U.S.C.A. § 3001.  

The program is available to individuals who meet certain 
criteria of basic eligibility, including active duty during 
certain prescribed dates and not preceding certain prescribed 
dates, or meeting certain other exceptional criteria.  See 38 
U.S.C.A. § 3011 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 21.7040, 21.7042, 21.7045 (2001).  

During the pendency of the appellant's appeal, on November 1, 
2000, Congress revised the law governing, in pertinent part, 
eligibility for educational assistance benefits under Chapter 
30.  See Veterans Benefits and Health Care Improvement Act of 
2000 (Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822 
(2000).  Regulations implementing the changes were 
promulgated in November 2000. 65 Fed. Reg. 67,265-67,266 
(Nov. 9, 2000).  This Act and the implementing regulations do 
not substantively change the law with respect to the 
appellant's claim.  Therefore, neither the prior nor amended 
version of the applicable law is more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Specifically, an individual may be entitled to educational 
assistance under Chapter 30 if that person first entered on 
active duty as a member of the Armed Forces after June 30, 
1985, or was eligible for educational assistance allowance 
under Chapter 34 as of December 31, 1989.  38 U.S.C.A. 
§ 3011(a)(1) (West 1991 & Supp. 2002); 38 C.F.R. § 21.7040 
(2001).  In this case, the evidence of record indicates that 
the appellant first entered on active duty in April 1974.  
Therefore, he does not qualify for Chapter 30 educational 
benefits under 38 U.S.C.A. § 3011(a)(1)(A) (West 1991 & Supp. 
2002).  

Pursuant to 38 U.S.C.A. § 3011(a)(1)(B) (West 1991 & Supp. 
2001), veterans with remaining Chapter 34 eligibility as of 
December 31, 1989, may, under certain conditions, qualify for 
continued educational assistance under Chapter 30.  However, 
eligibility for Chapter 34 benefits terminates 10 years after 
discharge from service or on December 31, 1989, which ever is 
earlier.  See 38 C.F.R. § 21.1042(a) (1994).  In this case, 
the appellant was discharged from his first period of active 
service in March 1976.  Therefore, his delimiting date for 
eligibility for Chapter 34 benefits based on this period of 
service seemingly would have been in March 1986.  However, 
computer data from the Department of Defense indicates the 
appellant did, in fact, receive approximately 15 months of 
Chapter 34 benefits and still had unused entitlement under 
the Chapter 34 program when that program legally expired on 
December 31, 1989.  Even if it is accepted that such data 
shows the appellant had remaining Chapter 34 eligibility as 
of December 31, 1989, in order to receive additional 
educational benefits under the current Chapter 30 program, 
the appellant must meet certain basic service requirements as 
set forth at 38 U.S.C.A. § 3011(a)(1)(B) (West 1991 & Supp. 
2002) and 38 C.F.R. § 21.7044 (2001).  

In this regard the Board notes that a veteran may establish 
eligibility by showing that, as of December 31, 1989, he was 
eligible for Chapter 34 educational benefits and he served on 
active duty at any time between October 19, 1984 to July 1, 
1985.  In addition, the evidence must show that after June 
30, 1985, the veteran served at least three years of 
continuous active duty or in the case of an individual whose 
initial period of active duty is less than three years, 
serves at least two years of continuous active duty and 
thereafter was discharged from active duty with an honorable 
discharge.  38 U.S.C.A. § 3011(a)(1)(B), (3)(B) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 21.7040(b), 21.7044(a) (2001).  

In addition, an individual who does not qualify for Chapter 
30 benefits under the aforementioned provisions may be 
entitled if he was discharged or released from active duty 
for a service-connected disability, a preexisting medical 
condition not characterized as a disability, hardship, 
convenience of the Government after serving 30 months of a 
three-year enlistment or 20 months of a less than three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct, but which 
interfered with his performance of duty.  38 U.S.C.A. 
§ 3011(a)(1)(B) (West 1991 & Supp. 2002).  

With these legal criteria in mind, the facts in this case 
will be briefly summarized.  The evidence of record indicates 
that the appellant's first period of service was from April 
1974 to March 1976.  The character of discharge for this 
period was honorable.  His second period of active service 
was from November 1977 to November 1987.  The narrative 
reason for separation, as reported on the appellant's DD Form 
214, was "alcohol abuse, rehabilitation failure."  The 
character of service, also as reported on the appellant's DD 
214, was "under honorable conditions (general)."  The 
appellant applied for an upgraded discharge.  The reason was 
changed to "alcohol rehabilitation failure," but the 
character of the discharge remained unchanged.

In light of the applicable criteria, the appellant clearly is 
not eligible for Chapter 30 benefits under 38 U.S.C.A. § 3011 
since after June 30, 1985, the appellant did not served at 
least three years of continuous active duty and was not 
thereafter discharged from active duty with an honorable 
discharge.  In this case, his discharge was "under honorable 
conditions (general)," as opposed to "honorable."  
Therefore, although the appellant has not met the three-year 
time requirement for service for eligibility for Chapter 30 
educational assistance and did not satisfy the requirement 
for an honorable discharge.  The Board acknowledges the 
appellant's disagreement with this result, as set forth in 
his notice of disagreement and substantive appeal.  However, 
the law is clear that Chapter 30 educational assistance 
benefits, based on active duty, require an honorable 
discharge, which is not present in this case, and it is not 
within the purview of the Board to make a determination as to 
the propriety of the appellant's character of discharge.  
Moreover, the Board also notes that the evidence of record 
does not reflect that the appellant was discharged for a 
service-connected disability, for a medical condition 
preexisting service and determined not to be service 
connected, or for hardship.  38 U.S.C.A. § 3011(a)(1)(B) 
(West 1991 & Supp. 2002); 38 C.F.R. § 21.7042(a)(5) (2001).

In addition, the Board notes that generally, an individual 
only has 10 years from the date of his last pertinent 
discharge from active service in which to utilize any Chapter 
30 educational benefits to which he may be entitled.  In the 
present case, this means that the appellant would not be 
legally permitted to receive Chapter 30 benefits for his 
pursuit of any approved educational program on and after 
November 23, 1997.  See 38 C.F.R. § 21.7050.  Extensions of 
this delimiting date are possible under certain circumstances 
which include the correction, change or modification of a 
military record, or of a discharge or dismissal, by a Board 
established under 10 U.S.C.§  1552 or 1553, or because of 
other corrective action by competent military naval, or air 
authority.  

As noted above, his service separation document for his 
second period of service reflects that he was discharged in 
November 1987 "Under Honorable Conditions (General)."  The 
narrative reason for separation was listed as "alcohol 
abuse, rehabilitation failure."  The appellant's June 1995 
application for an upgraded discharge was denied by the 
Department of the Army in January 1997.  In September 1997 
correspondence, the Army Discharge Review Board determined 
that his appeal for an upgrade was denied but that the reason 
and authority for the discharge should be changed to 
"alcohol rehabilitation failure."  

The Board notes that the governing laws and regulations 
mandate the General Discharge (under honorable conditions) 
for his second period of service is a bar to his receipt of 
Chapter 30 educational assistance benefits.  The Board is not 
free to ignore or make exceptions to law passed by Congress.  

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).   

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  See 
Karnas, 1 Vet. App. 308 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
In this case, VA has satisfied its duties to inform and 
assist the appellant.  Further development and expending of 
VA's resources is not warranted since appeal is without legal 
merit and further development or analysis would not be 
productive.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  


ORDER

Basic eligibility to receive educational assistance benefits 
under Chapter 30, Title 38, United States Code is not 
established.  The appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

